EXECUTION VERSION




AMENDMENT NO. 3
Dated as of November 28, 2018
to the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Dated as of November 19, 2015
Among
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,
THE BANKS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Initial Issuing Bank,
MIZUHO BANK, LTD.
as Syndication Agent
and
MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),
THE BANK OF NOVA SCOTIA
and
ROYAL BANK OF CANADA,
as Co-Documentation Agents








--------------------------------------------------------------------------------






AMENDMENT NO. 3
AMENDMENT NO. 3 dated as of November 28, 2018 (this “Amendment”) to the Amended
and Restated Revolving Credit Agreement dated as of November 19, 2015, as
amended by Amendment No. 1 dated as of November 18, 2016 and as further amended
by Amendment No. 2 dated as of November 20, 2017, among NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, a not-for-profit cooperative association
incorporated under the laws of the District of Columbia, the BANKS party thereto
from time to time, JPMORGAN CHASE BANK, N.A., as Administrative Agent and as
Initial Issuing Bank, MIZUHO BANK (USA), as Syndication Agent, and MUFG BANK,
LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), THE BANK OF NOVA SCOTIA and
ROYAL BANK OF CANADA, as Co-Documentation Agents (the “Existing Credit
Agreement” and, as amended by this Amendment, the “Amended Credit Agreement”).
W I T N E S S E T H :
WHEREAS, the Borrower has requested that the Banks party to the Existing Credit
Agreement, immediately prior to the effectiveness of this Amendment (each, an
“Existing Bank”) enter into this Amendment pursuant to which (i) the Existing
Banks agree to extend the termination of their Commitments to November 28, 2023
(the “Extended Commitment Termination Date”) and (ii) certain other provisions
of the Existing Credit Agreement will be amended;
WHEREAS, each financial institution identified on Schedule 1 hereto as an
“Extending Bank” (each, an “Extending Bank”) has agreed, on the terms and
conditions set forth herein, to provide Commitments terminating on the Extended
Commitment Termination Date in the amounts set forth on Schedule 1 hereto
opposite such Extending Bank’s name under the heading “Commitment” (the
“Extended Commitments”);
WHEREAS, on the Third Amendment Effective Date (as defined in Section 7 below),
the existing Commitment of each Extending Bank will be converted into an
Extended Commitment;
WHEREAS, certain other financial institutions referred to herein as
“Non-Extending Banks” (each, a “Non-Extending Bank”) have informed the Borrower
of their desire to terminate their existing Commitment; and
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:





--------------------------------------------------------------------------------







Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Existing Credit Agreement
or in the Amended Credit Agreement, as the context shall require, has the
meaning assigned to such term in the Existing Credit Agreement or in the Amended
Credit Agreement, as applicable. Each reference to “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Amendment” and each other similar reference contained in the Existing
Credit Agreement shall, on and after the Third Amendment Effective Date, refer
to the Amended Credit Agreement.
Section 2.     Amended Terms and Third Amendment Effective Date Transactions.
(a)    Each of the parties hereto agrees that, effective on the Third Amendment
Effective Date, the Existing Credit Agreement shall be amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the amended pages of the Existing Credit Agreement attached hereto as Exhibit A,
and the Banks party hereto authorize the Administrative Agent and the Borrower
to prepare a conformed copy of the Amended Credit Agreement that includes the
changes contained in, and consistent with, the amended pages attached as Exhibit
A.
(b)    On the Third Amendment Effective Date, the Commitment of each Existing
Bank that is an Extending Bank will be converted into an Extended Commitment
under the Amended Credit Agreement in the amounts set forth on Schedule 1
hereto, so that the aggregate Commitment of such Extending Bank under the
Amended Credit Agreement shall equal such Extended Bank’s Extended Commitments.
(c)    Notwithstanding Section 2.10 of the Existing Credit Agreement, on the
Third Amendment Effective Date, the Commitment of each Non-Extending Bank shall
be terminated and such Non-Extending Bank shall no longer be considered as a
Bank under the Amended Credit Agreement.
Section 3.     Representations of Borrower. The Borrower represents and
warrants, as of the date hereof, that:
(a)    the Borrower has the corporate power and authority to execute, deliver
and perform its obligations under this Amendment and under the Amended Credit
Agreement, and has taken all necessary corporate action to authorize the
execution, delivery and performance by it of this Amendment and the Amended
Credit Agreement. The Borrower has duly executed and delivered this Amendment,
and this Amendment and the Amended Credit Agreement constitutes its legal, valid
and binding obligation enforceable in accordance with its terms, except as
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought by proceeding in equity or at law);
(b)    no material authorization, consent, approval or license of, or
declaration, filing or registration with or exemption by, any Governmental
Authority, body or agency is required in


2

--------------------------------------------------------------------------------





connection with the execution, delivery and performance by the Borrower of this
Amendment. The Banks acknowledge that the Borrower may file this Amendment with
the Securities and Exchange Commission on or after the Third Amendment Effective
Date; and
(c)    the execution, delivery and performance by the Borrower of this Amendment
and the Amended Credit Agreement, the borrowings contemplated hereunder and the
use of the proceeds thereof will not (i) contravene any material provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or Governmental Authority to which the Borrower is subject, (ii)
require any consent under, or violate or result in any breach of any of the
material terms, covenants, conditions or provisions of, or constitute a material
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Borrower pursuant to the terms of the
Amended Credit Agreement or any material indenture, mortgage, deed of trust,
agreement or instrument, in each case to which the Borrower is a party or by
which it or any its property or assets is bound or to which it may be subject,
or (iii) violate any provision of the articles of incorporation or by-laws, as
applicable, of the Borrower.
Section 4.     GOVERNING LAW. (a) THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AMENDMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
HERETO OR ANY BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT AGAINST ANY OTHER PARTY HERETO OR ANY BANK OR THEIR RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT


3

--------------------------------------------------------------------------------





OF OR RELATING TO THIS AMENDMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF
THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    EACH PARTY TO THIS AMENDMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01 OF THE AMENDED CREDIT
AGREEMENT. NOTHING IN THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AMENDMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
Section 5.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 6.     Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
Section 7.     Effectiveness. This Amendment shall become effective on the date
(the “Third Amendment Effective Date”) on which the Administrative Agent shall
have received the following documents or other items, each dated the Third
Amendment Effective Date unless otherwise indicated:
(a)    receipt by the Administrative Agent of counterparts hereof signed by each
of the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telegraphic, telex or other written confirmation from
such party of execution of a counterpart hereof by such party), including
receipt of consent from (i) each Extending Bank, (ii) each Non-Extending Bank
and (iii) the Required Banks under the Existing Credit Agreement;
(b)    receipt by the Administrative Agent of an opinion of the General Counsel
of the Borrower, substantially in the form of Exhibit F to the Existing Credit
Agreement, provided that an enforceability opinion under New York law, that is
reasonably acceptable to the Administrative Agent, shall be furnished by the
Borrower’s New York counsel, Norton Rose Fulbright US LLP, subject to customary
assumptions, qualifications and limitations;
(c)    receipt by the Administrative Agent of a certificate signed by any one of
the Chief Financial Officer, the Chief Executive Officer, the Treasurer, an
Assistant Secretary-Treasurer, the Controller or the Vice President, Capital
Markets Relations of the Borrower to the effect that the conditions set forth in
clauses (c) through (g), inclusive, of Section 3.03 of the Amended Credit
Agreement have been satisfied as of the Third Amendment Effective Date and, in
the case of clauses (c), (d) and (g), setting forth in reasonable detail the
calculations required to establish such compliance;


4

--------------------------------------------------------------------------------





(d)    receipt by the Administrative Agent of a certificate of an officer of the
Borrower acceptable to the Administrative Agent stating that all consents,
authorizations, notices and filings required or advisable in connection with
this Amendment are in full force and effect, and the Administrative Agent shall
have received evidence thereof reasonably satisfactory to it;
(e)    receipt by the Administrative Agent and the Syndication Agent (or their
respective permitted assigns) and by each Bank Party of all fees, including such
fees that are owed to each Non-Extending Bank, required to be paid in the
respective amounts heretofore mutually agreed in writing, and all expenses
required to be reimbursed pursuant to the terms of the Existing Credit Agreement
and for which invoices have been presented, at least one (1) business day prior
to the Third Amendment Effective Date;
(f)    receipt by the Administrative Agent and the Banks of a Beneficial
Ownership Certification on the Third Amendment Effective Date and all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the USA PATRIOT Act (Title III of Pub. L. 107-56)
and the FinCEN beneficial ownership regulations under the Beneficial Ownership
Regulation; and
(g)    receipt by the Administrative Agent of all documents the Administrative
Agent may reasonably request relating to the existence of the Borrower, the
corporate authority for and the validity of this Amendment all in form and
substance reasonably satisfactory to the Administrative Agent.
The Administrative Agent shall promptly notify the Borrower and the Bank Parties
of the Third Amendment Effective Date, and such notice shall be conclusive and
binding on all parties hereto.






5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE
CORPORATION
By:
/s/ J. ANDREW DON
Name: J. Andrew Don
Title: Senior Vice President and
Chief Financial Officer







Signature Page to Amendment No. 3 – 2023 Facility

--------------------------------------------------------------------------------











JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Initial Issuing Bank and Extending Bank
By:
/s/ JUAN J. JAVELLANA
Name: /s/ Juan J. Javellana
Title: Executive Director







Signature Page to Amendment No. 3 – 2023 Facility

--------------------------------------------------------------------------------











MIZUHO BANK, LTD., as Syndication Agent and Extended Bank
By:
/s/ DONNA DEMAGISTRIS
Name: Donna DeMagistris
Title: Authorized Signatory
 







Signature Page to Amendment No. 3 – 2023 Facility

--------------------------------------------------------------------------------







SIGNATURE PAGE TO AMENDMENT NO. 3 (THE “AMENDMENT”) TO THE AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT DATED AS OF NOVEMBER 19, 2015, AS AMENDED BY
AMENDMENT NO. 1 TO THE EXISTING CREDIT AGREEMENT, DATED AS OF NOVEMBER 18, 2016,
AS FURTHER AMENDED BY AMENDMENT NO. 2 TO THE EXISTING CREDIT AGREEMENT, DATED AS
OF NOVEMBER 20, 2017, AMONG NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, MIZUHO BANK (USA) AS SYNDICATION AGENT AND THE OTHER
AGENTS PARTY THERETO (THE “EXISTING CREDIT AGREEMENT”).


Check only one of the following:


☒
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount set forth on Schedule 1 hereto, which
amount will be converted in full to an Extended Commitment.



☐
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Amended Credit Agreement in an aggregate
principal amount of $_______________.



☐
The undersigned is a “Non-Extending Bank” and consents to this Amendment and the
termination of its existing Commitment.



ROYAL BANK OF CANADA


By:
/s/ JUSTIN PAINTER
Name: Justin Painter
Title: Authorized Signatory



Signature Page to Amendment No. 3 – 2023 Facility

--------------------------------------------------------------------------------







SIGNATURE PAGE TO AMENDMENT NO. 3 (THE “AMENDMENT”) TO THE AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT DATED AS OF NOVEMBER 19, 2015, AS AMENDED BY
AMENDMENT NO. 1 TO THE EXISTING CREDIT AGREEMENT, DATED AS OF NOVEMBER 18, 2016,
AS FURTHER AMENDED BY AMENDMENT NO. 2 TO THE EXISTING CREDIT AGREEMENT, DATED AS
OF NOVEMBER 20, 2017, AMONG NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, MIZUHO BANK (USA) AS SYNDICATION AGENT AND THE OTHER
AGENTS PARTY THERETO (THE “EXISTING CREDIT AGREEMENT”).


Check only one of the following:


☒
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount set forth on Schedule 1 hereto, which
amount will be converted in full to an Extended Commitment.



☐
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Amended Credit Agreement in an aggregate
principal amount of $_______________.



☐
The undersigned is a “Non-Extending Bank” and consents to this Amendment and the
termination of its existing Commitment.



THE BANK OF NOVA SCOTIA


By:
/s/ DAVID DEWAR
Name: David Dewar
Title: Director



Signature Page to Amendment No. 3 – 2023 Facility

--------------------------------------------------------------------------------







SIGNATURE PAGE TO AMENDMENT NO. 3 (THE “AMENDMENT”) TO THE AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT DATED AS OF NOVEMBER 19, 2015, AS AMENDED BY
AMENDMENT NO. 1 TO THE EXISTING CREDIT AGREEMENT, DATED AS OF NOVEMBER 18, 2016,
AS FURTHER AMENDED BY AMENDMENT NO. 2 TO THE EXISTING CREDIT AGREEMENT, DATED AS
OF NOVEMBER 20, 2017, AMONG NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, MIZUHO BANK (USA) AS SYNDICATION AGENT AND THE OTHER
AGENTS PARTY THERETO (THE “EXISTING CREDIT AGREEMENT”).


Check only one of the following:


☒
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount set forth on Schedule 1 hereto, which
amount will be converted in full to an Extended Commitment.



☐
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Amended Credit Agreement in an aggregate
principal amount of $_______________.



☐
The undersigned is a “Non-Extending Bank” and consents to this Amendment and the
termination of its existing Commitment.



MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), a member of
MUFG, a global financial group


By:
/s/ CHERESE JOSEPH
Name: Cherese Joseph
Title: Vice President



Signature Page to Amendment No. 3 – 2023 Facility

--------------------------------------------------------------------------------







SIGNATURE PAGE TO AMENDMENT NO. 3 (THE “AMENDMENT”) TO THE AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT DATED AS OF NOVEMBER 19, 2015, AS AMENDED BY
AMENDMENT NO. 1 TO THE EXISTING CREDIT AGREEMENT, DATED AS OF NOVEMBER 18, 2016,
AS FURTHER AMENDED BY AMENDMENT NO. 2 TO THE EXISTING CREDIT AGREEMENT, DATED AS
OF NOVEMBER 20, 2017, AMONG NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, MIZUHO BANK (USA) AS SYNDICATION AGENT AND THE OTHER
AGENTS PARTY THERETO (THE “EXISTING CREDIT AGREEMENT”).


Check only one of the following:


☒
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount set forth on Schedule 1 hereto, which
amount will be converted in full to an Extended Commitment.



☐
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Amended Credit Agreement in an aggregate
principal amount of $_______________.



☐
The undersigned is a “Non-Extending Bank” and consents to this Amendment and the
termination of its existing Commitment.



KEYBANK, NATIONAL ASSOCIATION




By:
/s/ BENJAMIN C. COOPER
Name: Benjamin C. Cooper
Title: Vice President



Signature Page to Amendment No. 3 – 2023 Facility

--------------------------------------------------------------------------------







SIGNATURE PAGE TO AMENDMENT NO. 3 (THE “AMENDMENT”) TO THE AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT DATED AS OF NOVEMBER 19, 2015, AS AMENDED BY
AMENDMENT NO. 1 TO THE EXISTING CREDIT AGREEMENT, DATED AS OF NOVEMBER 18, 2016,
AS FURTHER AMENDED BY AMENDMENT NO. 2 TO THE EXISTING CREDIT AGREEMENT, DATED AS
OF NOVEMBER 20, 2017, AMONG NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, MIZUHO BANK (USA) AS SYNDICATION AGENT AND THE OTHER
AGENTS PARTY THERETO (THE “EXISTING CREDIT AGREEMENT”).


Check only one of the following:


☒
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount set forth on Schedule 1 hereto, which
amount will be converted in full to an Extended Commitment.



☐
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Amended Credit Agreement in an aggregate
principal amount of $_______________.



☐
The undersigned is a “Non-Extending Bank” and consents to this Amendment and the
termination of its existing Commitment.



PNC Bank, National Association


By:
/s/ KELLY MILLER
Name: Kelly Miller
Title: Vice President





Signature Page to Amendment No. 3 – 2023 Facility

--------------------------------------------------------------------------------





SIGNATURE PAGE TO AMENDMENT NO. 3 (THE “AMENDMENT”) TO THE AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT DATED AS OF NOVEMBER 19, 2015, AS AMENDED BY
AMENDMENT NO. 1 TO THE EXISTING CREDIT AGREEMENT, DATED AS OF NOVEMBER 18, 2016,
AS FURTHER AMENDED BY AMENDMENT NO. 2 TO THE EXISTING CREDIT AGREEMENT, DATED AS
OF NOVEMBER 20, 2017, AMONG NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, MIZUHO BANK (USA) AS SYNDICATION AGENT AND THE OTHER
AGENTS PARTY THERETO (THE “EXISTING CREDIT AGREEMENT”).


Check only one of the following:


☒
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount set forth on Schedule 1 hereto, which
amount will be converted in full to an Extended Commitment.



☐
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Amended Credit Agreement in an aggregate
principal amount of $_______________.



☐
The undersigned is a “Non-Extending Bank” and consents to this Amendment and the
termination of its existing Commitment.



US Bank National Association








By:
/s/ MICHAEL E. TEMNICK
Name: Michael E. Temnick
Title: Vice President





Signature Page to Amendment No. 3 – 2023 Facility

--------------------------------------------------------------------------------





SIGNATURE PAGE TO AMENDMENT NO. 3 (THE “AMENDMENT”) TO THE AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT DATED AS OF NOVEMBER 19, 2015, AS AMENDED BY
AMENDMENT NO. 1 TO THE EXISTING CREDIT AGREEMENT, DATED AS OF NOVEMBER 18, 2016,
AS FURTHER AMENDED BY AMENDMENT NO. 2 TO THE EXISTING CREDIT AGREEMENT, DATED AS
OF NOVEMBER 20, 2017, AMONG NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, MIZUHO BANK (USA) AS SYNDICATION AGENT AND THE OTHER
AGENTS PARTY THERETO (THE “EXISTING CREDIT AGREEMENT”).


Check only one of the following:


☒
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount set forth on Schedule 1 hereto, which
amount will be converted in full to an Extended Commitment.



☐
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Amended Credit Agreement in an aggregate
principal amount of $_______________.



☐
The undersigned is a “Non-Extending Bank” and consents to this Amendment and the
termination of its existing Commitment.



SUNTRUST BANK










By:
/s/ CARMEN MALIZIA
Name: Carmen Malizia
Title: Director





Signature Page to Amendment No. 3 – 2023 Facility

--------------------------------------------------------------------------------





SIGNATURE PAGE TO AMENDMENT NO. 3 (THE “AMENDMENT”) TO THE AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT DATED AS OF NOVEMBER 19, 2015, AS AMENDED BY
AMENDMENT NO. 1 TO THE EXISTING CREDIT AGREEMENT, DATED AS OF NOVEMBER 18, 2016,
AS FURTHER AMENDED BY AMENDMENT NO. 2 TO THE EXISTING CREDIT AGREEMENT, DATED AS
OF NOVEMBER 20, 2017, AMONG NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, MIZUHO BANK (USA) AS SYNDICATION AGENT AND THE OTHER
AGENTS PARTY THERETO (THE “EXISTING CREDIT AGREEMENT”).


Check only one of the following:


☒
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount set forth on Schedule 1 hereto, which
amount will be converted in full to an Extended Commitment.



☐
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Amended Credit Agreement in an aggregate
principal amount of $_______________.



☐
The undersigned is a “Non-Extending Bank” and consents to this Amendment and the
termination of its existing Commitment.



REGIONS BANK


By:
/s/ TEDRICK TARVER
Name: Tedrick Tarver
Title: Vice President





Signature Page to Amendment No. 3 – 2023 Facility

--------------------------------------------------------------------------------





SIGNATURE PAGE TO AMENDMENT NO. 3 (THE “AMENDMENT”) TO THE AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT DATED AS OF NOVEMBER 19, 2015, AS AMENDED BY
AMENDMENT NO. 1 TO THE EXISTING CREDIT AGREEMENT, DATED AS OF NOVEMBER 18, 2016,
AS FURTHER AMENDED BY AMENDMENT NO. 2 TO THE EXISTING CREDIT AGREEMENT, DATED AS
OF NOVEMBER 20, 2017, AMONG NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, MIZUHO BANK (USA) AS SYNDICATION AGENT AND THE OTHER
AGENTS PARTY THERETO (THE “EXISTING CREDIT AGREEMENT”).


Check only one of the following:


☒
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount set forth on Schedule 1 hereto, which
amount will be converted in full to an Extended Commitment.



☐
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Amended Credit Agreement in an aggregate
principal amount of $_______________.



☐
The undersigned is a “Non-Extending Bank” and consents to this Amendment and the
termination of its existing Commitment.



Apple Bank for Savings


By:
/s/ JONATHAN C. BYRON
Name: Jonathan C. Byron
Title: Senior Vice President



Signature Page to Amendment No. 3 – 2023 Facility

--------------------------------------------------------------------------------






SCHEDULE 1
EXTENDED COMMITMENTS
Extending Banks
Commitment


JPMorgan Chase Bank, N.A.


$175,000,000.00


Mizuho Bank, Ltd.


$175,000,000.00


Royal Bank of Canada


$175,000,000.00


The Bank of Nova Scotia


$175,000,000.00


MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.)


$175,000,000.00


KeyBank National Association


$180,000,000.00


PNC Bank, National Association


$150,000,000.00


US Bank National Association


$125,000,000.00


SunTrust Bank


$125,000,000.00


Regions Bank


$75,000,000.00


Apple Bank for Savings


$5,000,000.00


 
 
Total:


$1,535,000,000.00












--------------------------------------------------------------------------------






EXHIBIT A











--------------------------------------------------------------------------------






NOT A LEGAL DOCUMENT
COMPOSITE COPY REFLECTING
AMENDMENT NO. 23
DATED AS OF NOVEMBER 2028, 20172018


AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
dated as of
November 19, 2015
among
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,
THE BANKS LISTED HEREIN,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Initial Issuing Bank,
MIZUHO BANK, LTD.,
as successor Syndication Agent,
and
MUFG BANK, LTD,
(F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),
THE BANK OF NOVA SCOTIA,
and
ROYAL BANK OF CANADA
as Co-Documentation Agents
___________________________
J.P. MORGAN CHASE BANK, N.A.
MIZUHO BANK, LTD.
MUFG BANK, LTD.
(F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),
THE BANK OF NOVA SCOTIA,
and
RBC CAPITAL MARKETS







--------------------------------------------------------------------------------






AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of November 19,
2015, is made by and among NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION, a not-for-profit cooperative association incorporated under the
laws of the District of Columbia, as Borrower, the BANKS listed on the signature
pages hereof, JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Initial
Issuing Bank for the Letters of Credit issued or to be issued pursuant to this
Agreement, MIZUHO BANK, LTD., as successor Syndication Agent, and MUFG BANK,
LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), THE BANK OF NOVA SCOTIA and
ROYAL BANK OF CANADA, as Co-Documentation Agents.
WHEREAS, the Borrower, the several Banks, the Administrative Agent, the
Syndication Agent and Co-Documentation Agents (as each is defined hereinafter)
entered into a Revolving Credit Agreement dated as of October 21, 2011, as
amended by Amendment No. 1 dated as of March 28, 2013, Amendment No. 2 dated as
of October 28, 2013 and Amendment No. 3 dated as of October 28, 2014
(collectively, the “Existing Credit Agreement”); and
WHEREAS, the Borrower has requested that the Banks, the Administrative Agent,
the Syndication Agent and the Co-Documentation Agents agree, on the terms and
conditions set forth herein, to amend and restate the Existing Credit Agreement.
The Banks, Administrative Agent, Syndication Agent and Co-Documentation Agents
have indicated their willingness to amend and restate the Existing Credit
Agreement on the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby amend and restate the Existing Credit
Agreement in its entirety and the parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01.    Definitions. The following terms, as used herein, have the
following meanings:
“1994 Indenture” means the Indenture dated as of February 15, 1994 and as
amended as of September 16, 1994 between the Borrower and U.S. Bank National
Association, as trustee, as amended and supplemented from time to time,
providing for the issuance in series of certain collateral trust bonds of the
Borrower.
“2007 Indenture” means the Indenture dated as of October 25, 2007 between the
Borrower and U.S. Bank National Association, as trustee, as amended




--------------------------------------------------------------------------------





and supplemented from time to time, providing for the issuance in series of
certain collateral trust bonds of the Borrower.
“2016 Amendment” means Amendment No. 1 to this Agreement dated as of November
18, 2016 among the Borrower, the Administrative Agent, the Syndication Agent and
the Banks thereto.
“2017 Amendment” means Amendment No. 2 to this Agreement dated as of November
20, 2017 among the Borrower, the Administrative Agent, the Syndication Agent and
the Banks thereto.
“2017 Fee Letters” means those certain Fee Letters dated October 13, 2017 among
the Borrower, the Administrative Agent and the Syndication Agent.
“2018 Amendment” means Amendment No. 3 to this Agreement dated as of November
28, 2018 among the Borrower, the Administrative Agent, the Syndication Agent and
the Banks thereto.
“2018 Fee Letters” means those certain Fee Letters dated October 16, 2018 among
the Borrower, the Administrative Agent and the Syndication Agent.
“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.03.
“Additional Commitment Bank” has the meaning set forth in Section 2.22(d).
“Adjusted London Interbank Offered Rate” has the meaning set forth in Section
2.07(b).
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Banks hereunder, and its successors in such
capacity.
“Administrative Questionnaire” means, with respect to each Bank, the
administrative questionnaire in the form submitted to such Bank by the
Administrative Agent and submitted to the Administrative Agent (with a copy to
the Borrower) duly completed by such Bank.
“Aggregate Commitment” means the aggregate amount that is equal to the sum of
the amounts of each of the Commitments.
“Agreement” means this Amended and Restated Revolving Credit Agreement, as the
same may be amended from time to time.


2




--------------------------------------------------------------------------------





“Amendment Effective Date” means the date this Agreement becomes effective in
accordance with Section 3.01.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or, corruption or money laundering.
“Anniversary Date” has the meaning set forth in Section 2.22(a).
“Applicable Law” means, with respect to any Person, any and all laws, statutes,
regulations, rules, orders, injunctions, decrees, judgments, writs
determinations or awards having the force or effect of binding such Person at
law and issued by any Governmental Authority, applicable to such Person,
including all Environmental Laws.
“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case of its
Money Market Loans, its Money Market Lending Office.
“ASC 815” means Accounting Standards Codification No. 815 Derivatives and
Hedging, as amended from time to time (or any successor provision thereto).
“ASC 830” means Accounting Standards Codification No. 830 Foreign Currency
Matters, as amended from time to time (or any successor provision thereto).
“Assignee” has the meaning set forth in Section 9.06(c).
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.20(a)(iii).
“Back-Up Letter of Credit” has the meaning set forth in Section 2.01(b).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank” means at any time, any Bank that has a Commitment specified on the
Commitment Schedule hereto or any Assignee thereof and any subsequent Assignee
of such Assignee which becomes a Bank pursuant to Section 9.06(c).
3




--------------------------------------------------------------------------------





“Bank Extension Notice Date” has the meaning set forth in Section 2.22(b).
“Bank Parties” mean the Banks and the Issuing Banks.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the Federal Funds Rate for such day plus 0.50% and
(iii) the Adjusted London Interbank Offered Rate, taking into account any London
Interbank Offered Rate floor under the definition of “London Interbank Offered
Rate”, or a comparable or successor rate, which rate is selected by the
Administrative Agent and the Borrower as described in the definition of London
Interbank Offered Rate in Section 2.07(b), for a one month Interest Period on
such day (or if such day is not a Euro-Dollar Business Day, the immediately
preceding Euro-Dollar Business Day) plus 1.00%.
“Base Rate Loan” means a Committed Loan that bears interest at the Base Rate
pursuant to the applicable Notice of Committed Borrowing or Notice of Interest
Rate Election or the last sentence of Section 2.08(a) or Article 8.
“Base Rate Margin” means a rate per annum determined in accordance with the
Pricing Schedule.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Bonds” means any bonds issued pursuant to any of the Indentures, as the context
may require.


4




--------------------------------------------------------------------------------





“Co-Documentation Agents” means MUFG Bank, Ltd. (f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd.), The Bank of Nova Scotia and Royal Bank of Canada,
each in their respective capacity as documentation agent hereunder, and their
respective successors in such capacity.
“Co-Lead Arrangers” means J.P. Morgan Chase Bank, N.A., Mizuho Bank, Ltd., MUFG
Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), The Bank of Nova
Scotia, and RBC Capital Markets, each in their capacity as co-lead arranger and
joint bookrunner.
“Commitment” means (i) with respect to any Bank, the amount, if any, set forth
opposite the name of such Bank on the Commitment Schedule and (ii) with respect
to any Bank that is an Assignee pursuant to Section 9.06(c), the amount of the
transferor Bank’s commitment specified on the Commitment Schedule that is
assigned to such Bank, and further, any subsequent assignment made by an
Assignee to another Assignee of such amounts pursuant to Section 9.06(c), in
each case as such amount may from time to time be increased or decreased from
time to time in accordance with the terms and conditions of this Agreement.
“Commitment Schedule” means the commitment schedule attached hereto under the
heading, Commitment Schedule.
“Commitment Termination Date” means November 2028, 20222023 or, if such day is
not a Euro-Dollar Business Day, the immediately preceding Euro-Dollar Business
Day.
“Committed Borrowing” means a Borrowing under Section 2.01(a).
“Committed Loan” means a Revolving Loan; provided that, if any such loan or
loans (or portions thereof) are combined or subdivided pursuant to a Notice of
Interest Rate Election, the term “Committed Loan” shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be.
“Confidential Information” has the meaning set forth in Section 9.12.
“Consolidated Entity” means at any date any Subsidiary, and any other entity the
accounts of which would be combined or consolidated with those of the Borrower
in its combined or consolidated financial statements if such statements were
prepared as of such date.
“Credit Documentation” has the meaning set forth in Section 9.15.
_____________________________________ 
1RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates.
6




--------------------------------------------------------------------------------





(a)    income Taxes imposed on (or measured by) net income and franchise Taxes
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Bank Party, in which its applicable lending office is located or
are Other Connection Taxes, (b) any branch profits Taxes imposed by the United
States of America or any similar Taxes imposed by any other jurisdiction in
which the Borrower is located or are Other Connection Taxes, (c) in the case of
a Non U.S. Bank Party (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any U.S. Federal withholding Taxes resulting
from any law in effect on the date such Non U.S. Bank Party becomes a party to
this Agreement (or designates a new lending office) or is attributable to such
Non U.S. Bank Party’s failure to comply with Section 2.16(f), except to the
extent that such Non U.S. Bank Party (or its assignor, if any) was entitled, at
the time of designation of
a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Taxes pursuant to Section 2.16(a) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Commitment Termination Date” has the meaning set forth in Section
2.22(a).
“Existing Credit Agreement” has the meaning set forth in first WHEREAS clause
above.
“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as of the Amendment Effective Date and set
forth in the Existing Letters of Credit Schedule hereto.
“Extended Commitment” means an Extended Commitment as defined in the 20172018
Amendment.
“Extension Date” has the meaning set forth in Section 2.22(d).
“Facility Fee Rate” means a rate per annum determined in accordance with the
Pricing Schedule.
“Farmer Mac” means the Federal Agricultural Mortgage Corporation, a corporation
organized and existing under the laws of the United States of America and a
federally-chartered instrumentality of the United States of America and an
institution of the Farm Credit System.
“Farmer Mac Master Note Purchase Agreement” means that certain Master Note
Purchase Agreement, dated as of July 31, 2015, among Farmer Mac Mortgage
Securities Corporation, a wholly owned subsidiary of Farmer Mac, Farmer Mac and
the Borrower.
“Farmer Mac Master Note Purchase Agreement Liens” means Liens on any assets of
the Borrower required to be pledged as collateral to support
10




--------------------------------------------------------------------------------





not require payments of principal prior to the Commitment Termination Date,
except pursuant to acceleration or at the option of the Borrower.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Bank and
(c) the Issuing Bank.
“REDLG Program Liens” means Liens on any asset of the Borrower required to be
pledged as collateral to support obligations of the Borrower with respect to any
government Guarantee provided pursuant to regulations issued under the Rural
Electrification Act of 1936, 7 U.S.C. 901 et. seq., and the Food, Conservation
and Energy Act of 2008, Pub. L. 110-234 Stat. 923 (“REDLG Obligations”) so long
as such Guarantee supports long-term Indebtedness issued by the Borrower and
permitted by Section 5.09.
“REDLG Obligations” has the meaning set forth in the definition of REDLG Program
Liens.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Reportable Event” means an event described in Section 4043(c) of ERISA or
regulations promulgated by the Department of Labor thereunder (with respect to
which the 30 day notice requirement has not been waived by the PBGC).
“Required Banks” means, subject to Section 2.19, at any time Banks having at
least 51% of the sum of (i) the aggregate amount of the unused Commitments, (ii)
the aggregate principal outstanding amount of the Loans and (iii) the
Outstanding Amount of all L/C Obligations (with the aggregate amount of each
Bank’s participation in L/C Obligations deemed “held” by such Bank for purposes
of this definition).
“Responsible Officer” means (i) with respect to the Borrower, the Chief
Financial Officer, the Chief Executive Officer, the Chief Operating Officer, an
Assistant Secretary-Treasurer, the Controller, the Vice President, Capital
Markets Relations or, in each case, an authorized signatory of such Person and
(ii) with respect to any other Person, the president, any vice-president, the
chief financial officer, any assistant-treasurer or, in each case, an authorized
signatory of such Person.
“Revolving Credit Period” means the period from and including the Effective Date
to but excluding the Commitment Termination Date.
21




--------------------------------------------------------------------------------





“Standby Letter of Credit” means any Letter of Credit issued under this
Agreement, other than (i) a Trade Letter of Credit, (ii) a Performance Letter of
Credit or (iii) a Backup Letter of Credit in support of either a performance
letter of credit or a trade letter of credit issued by the Borrower.
“Start-up Investments” has the meaning set forth in Section 5.12.
“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
its Subsidiaries, and (ii) any other Person in which such Person directly or
indirectly through Subsidiaries has more than a 50% voting and equity interest;
provided that no Person whose only assets are RUS Guaranteed Loans and
investments incidental thereto shall be deemed a Subsidiary.
“Superior Indebtedness” means all Indebtedness of the Borrower and its
Consolidated Entities (other than Members’ Subordinated Certificates and
Qualified Subordinated Indebtedness), but excluding (i) Indebtedness of the
Borrower or any of its Consolidated Entities to the extent that the proceeds of
such Indebtedness are used to fund Guaranteed Portions of RUS Guaranteed Loans
and (ii) any indebtedness of any Member Guaranteed by the Borrower or any of its
Consolidated Entities (“Guaranteed Indebtedness”), to the extent that either (x)
the long-term unsecured debt of such Member is rated at least BBB+ by S&P or
Baal by Moody’s, (y) the long-term secured debt of such Member is rated at least
A- by S&P or A3 by Moody’s or (z) the payment of principal and interest by the
Borrower or any of its Consolidated Entities in respect of such Guaranteed
Indebtedness is covered by insurance or reinsurance provided by an insurer
having an insurance financial strength rating of AAA by S&P or a financial
strength rating of Aaa by Moody’s.
“Syndication Agent” means Mizuho Bank, Ltd., in its capacity as Syndication
Agent hereunder, and its successors in such capacity.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Third Amendment Effective Date” means the Third Amendment Effective Date as
defined in the 2018 Amendment.


23




--------------------------------------------------------------------------------





any Governmental Authority with jurisdiction over such Issuing Bank shall
prohibit, or request that the Issuing Bank refrain from the issuance of Letters
of Credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the SecondThird Amendment Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the SecondThird Amendment Effective Date and which such
Issuing Bank in good faith reasonably deems material to it; provided, however,
that in the event a Bank Party participating in the Letters of Credit is not
affected by any such restriction, requirement or imposition, and is able to
issue such Letter of Credit and expressly agrees in its sole discretion to issue
such Letter of Credit, such Bank Party, subject
to the consent of the Administrative Agent, such consent not to be unreasonably
withheld, conditioned or delayed, shall issue such Letter of Credit and shall be
deemed the Issuing Bank with regard to such Letter of Credit for all purposes of
this Agreement;
(B)the making of such L/C Credit Extension would violate any Applicable Laws;
(C)except as otherwise agreed by the Administrative Agent and such Issuing Bank,
such Letter of Credit is in an initial face amount less than $25,000;
(D)such L/C Credit Extension is to be denominated in a currency other than
Dollars;
(E)such L/C Credit Extension contains any provisions for automatic reinstatement
of the stated amount after any L/C Borrowing thereunder; or
(F)a default of any Bank’s obligations to fund under Section 2.20 exists, or any
Bank is then a Defaulting Bank, unless, after giving effect to Section
2.19(a)(iv)) with respect to such
Bank, such Issuing Bank has entered into satisfactory
arrangements, including the delivery of Cash Collateral satisfactory to the
Issuing Bank (in its sole discretion) with the Borrower or such Bank to
eliminate such Issuing Bank’s risk.
(iii)    No Issuing Bank shall be under the obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms


27




--------------------------------------------------------------------------------





payment-related Event of Default exists, all Letter of Credit Fees shall accrue
at a rate per annum equal to the Euro-Dollar Margin plus 2%.
(d)Fronting Fee and Documentary and Processing Charges Payable to Issuing Banks,
Etc. The Borrower shall pay directly to the relevant Issuing Bank for its own
account a fronting fee with respect to each Letter of Credit issued hereunder on
the average daily maximum amount available to be drawn under such Letter of
Credit in an amount to be agreed between the Borrower and the applicable Issuing
Bank of the L/C Obligations (whether or not such maximum amount is then in
effect under such Letter of Credit) (the “Fronting Fee”). The Fronting Fee shall
be computed on a quarterly basis in arrears on the basis of the actual number of
days elapsed in a year of 360 days (including the first day but excluding the
last day), as pro-rated for any partial quarter, as applicable, and shall be due
and payable on each January 1, April 1, July 1 and October 1, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrower shall, with respect to all Letters of Credit issued at its request, pay
directly to each Issuing Bank for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such Issuing Bank relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.
(e)Amendment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Bank on the SecondThird Amendment Effective Date the upfront
fees required to be paid on such date, as
set forth in the 20172018 Fee Letters.
Section 2.10. Optional Termination or Reduction of Commitments. During the
Revolving Credit Period, the Borrower may, upon at least three Domestic Business
Days’ notice to the Administrative Agent (which notice the Administrative Agent
will promptly deliver to the Banks), (i) terminate all Commitments at any time,
if no Loans are outstanding at such time or (ii) ratably reduce from time to
time by an aggregate amount of $10,000,000 or any larger multiple of $1,000,000,
the aggregate amount of the Commitments in excess of the aggregate outstanding
principal amount of the Loans.
Section 2.11. Mandatory Termination of Commitments. The Commitments shall
terminate on the Commitment Termination Date.
Section 2.12. Optional Prepayments. (a) Subject in the case of Euro-Dollar Loans
to Section 2.14, the Borrower may (i) on any Domestic Business Day, upon notice
to the Administrative Agent, prepay any Group of Base Rate Loans (or any Money
Market Borrowing bearing interest at the Base Rate pursuant to Section 8.01(a))
or (ii) upon at least three Euro-Dollar Business Days’ notice to the
Administrative Agent, prepay any Group of Euro-Dollar Loans, in each case in
whole at any time, or from time to time in part in amounts aggregating
40




--------------------------------------------------------------------------------





Issuing Bank, as applicable. The Administrative Agent shall notify the Banks of
any such replacement or addition, as applicable, of an Issuing Bank. Where an
Issuing Bank is replaced, at the time such replacement shall become effective,
the Borrower shall pay all unpaid fees accrued for account of the replaced
Issuing Bank. Furthermore, from and after the effective date of such
replacement, the successor Issuing Bank, shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter. References herein to the term
“Issuing Bank” shall be deemed to refer to any successor or additional Issuing
Bank, as applicable, or to any previous Issuing Bank, or to any successor or
additional Issuing Banks, as applicable, and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
Section 2.21. [Reserved]
Section 2.22. Extension of Commitment Termination Date. (a) The Borrower may, by
notice to the Administrative Agent (which shall promptly notify the Banks) not
earlier than 45 days prior to any anniversary of the SecondThird Amendment
Effective Date (each, an “Anniversary Date”) but no later than 30 days prior to
any such Anniversary Date, request that each Bank extend such Bank’s Commitment
Termination Date for an additional one year after the Commitment Termination
Date then in effect for such Bank hereunder (the “Existing Commitment
Termination Date”); provided, however, the Borrower may request no more than two
extensions pursuant to this Section.
(b)In the event it receives a notice from the Administrative Agent pursuant to
Section 2.22(a), each Bank, acting in its sole and individual discretion, shall,
by notice to the Administrative Agent given not earlier than 30 days prior to
the applicable Anniversary Date and not later than the date (the “Bank Extension
Notice Date”) that is 20 days prior to the applicable Anniversary Date, advise
the Administrative Agent whether or not such Bank agrees to such extension (and
each Bank that determines not to so extend its Existing Commitment Termination
Date (a “Non-Extending Bank”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Bank
Extension Notice Date)), and any Bank that does not so advise the Administrative
Agent on or before the Bank Extension Notice Date shall be deemed to be a
Non-Extending Bank. The election of any Bank to agree to any such extension
shall not obligate any other Bank to so agree.
(c)The Administrative Agent shall notify the Borrower of each Bank’s
determination (or deemed determination) under this Section no later than the
date that is 15 days prior to the applicable Anniversary Date, or, if such date
is not a Business Day, on the next preceding Business Day (the “Specified
Date”).
61




--------------------------------------------------------------------------------





that an enforceability opinion under New York law, that is reasonably acceptable
to the Administrative Agent, shall be furnished by the Borrower’s New York
counsel, Norton Rose Fulbright US LLP, subject to customary assumptions,
qualifications and limitations;
(d)receipt by the Administrative Agent of a certificate signed by any one of the
Chief Financial Officer, the Chief Executive Officer, the Chief Operating
Officer, Assistant Secretary-Treasurer, the Controller or the Vice President,
Capital Markets Relations of the Borrower to the effect that the conditions set
forth in clauses (c) through (g), inclusive, of Section 3.03 have been satisfied
as of the Amendment Effective Date and, in the case of clauses (c), (e) and (g),
setting forth in reasonable detail the calculations required to establish such
compliance;
(e)receipt by the Administrative Agent, with a copy for each Bank, of a
certificate of an officer of the Borrower acceptable to the Administrative Agent
stating that all consents, authorizations, notices and filings required or
advisable in connection with this Agreement are in full force and effect, and
the Administrative Agent shall have received evidence thereof reasonably
satisfactory to it;
(f)receipt by the Administrative Agent and the Syndication Agent (or their
respective assigns) and by each Bank Party of all fees required to be paid in
the respective amounts heretofore mutually agreed in writing, and all expenses
for which invoices have been presented, on or before the Amendment Effective
Date;
(g)receipt by the Administrative Agent and the Banks of all documentation and
other information requested by the Administrative Agent or such Bank and
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
USA PATRIOT Act (Title III of Pub. L. 107-56); and
(h)receipt by the Administrative Agent of all documents the Required Banks may
reasonably request relating to the existence of the Borrower, the corporate
authority for and the validity of this Agreement and the Notes, and any other
matters relevant hereto, all in form and substance reasonably satisfactory to
the Administrative Agent.
The Administrative Agent shall promptly notify the Borrower and the Bank Parties
of the Amendment Effective Date, and such notice shall be conclusive and binding
on all parties hereto.
Section 3.02. [Reserved]
Section 3.03. Borrowings and L/C Credit Extensions. The obligation of any Bank
to make a Loan on the occasion of any Borrowing and the obligation of the
Issuing Bank to issue, amend or increase the principal amount thereof or extend
any Letter of Credit (other than an extension pursuant to an Auto-
                    
64




--------------------------------------------------------------------------------





Extension Letter of Credit in accordance with the original terms thereof) is
subject to the satisfaction of the following conditions, in each case at the
time of such Borrowing or L/C Credit Extensions and immediately thereafter:
(a)The Amendment Effective Date shall have occurred on or prior to November 19,
2015, the First Amendment Effective Date shall have occurred on or prior to
November 18, 2016 and, the Second Amendment Effective Date shall have occurred
on or prior to November 20, 2017 and the Third Amendment Effective Date shall
have occurred on or prior to November 28, 2018;
(b)receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02 or 2.03, as the case may be;
(c)the fact that the Borrower is in compliance with Section 7.11 of the 1994
Indenture, as such Indenture is in effect as of the Effective Date and the
Amendment Effective Date;
(d)Prior to the Commitment Termination Date, the fact that the sum of (i) the
aggregate outstanding principal amount of the Loans and (ii) the Outstanding
Amount of L/C Obligations will not exceed the Aggregate Commitments (as such
Commitments may be increased or decreased from time to time in accordance with
the terms and conditions of this Agreement);
(e)the fact that no Default shall have occurred and be continuing;
(f)the fact that the representations and warranties of the Borrower (in the case
of a Borrowing or L/C Credit Extension, other than the representations set forth
in Section 4.02(c), Section 4.03 and Section 4.14) contained in this Agreement
shall be true in all material respects (other than any such representations or
warranties that, by their terms, refer to a specific date other than the date of
Borrowing or L/C Credit Extension, in which case such representations and
warranties shall be true in all material respects as of such specific date);
provided that, (i) in the case of the representations set forth in Section
4.02(a) and Section 4.02(b) being made after the Amendment Effective Date shall
be deemed to refer to the most recent balance sheets and statements furnished
pursuant to Section 5.03(b)(ii) and Section 5.03(b)(i), respectively and (ii) in
the case of the representation set forth in Section 4.06 being made after the
SecondThird Amendment Effective Date, such representation shall be true except
to the extent not reasonably expected to have a material adverse effect on the
business, financial position or results of operations of the Borrower; and
(g) the fact that (i) there shall be no collateral securing Bonds issued
pursuant to any Indenture of a type other than the types of collateral permitted
to secure Bonds issued pursuant to such Indenture as of the date hereof, (ii)
the allowable amount of eligible collateral then pledged under any Indenture
shall not exceed 150% of the aggregate principal amount of Bonds then
outstanding under such Indenture and (iii) no collateral shall secure Bonds
other than (A) eligible
65




--------------------------------------------------------------------------------





Section 4.10. Tax Status. The Borrower is exempt from payment of Federal income
tax under Section 501(c)(4) of the Internal Revenue Code.
Section 4.11. Investment Company Act. The Borrower is not an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
Section 4.12. Disclosure. Neither this Agreement nor any document, certificate,
including without limitation any Beneficial Ownership
Certification, or financial statement furnished to any Bank by or on behalf of
the Borrower in connection herewith (all such documents, certificates and
financial statements, taken as a whole) contains, as of the date of delivery
thereof and taken as a whole, any untrue statement of a material fact or omits
to state any material fact necessary in order to make the statements contained
herein and therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time.
Section 4.13. Subsidiaries. Each of the Borrower’s corporate
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.
Section 4.14. Environmental Matters. In the ordinary course of its business, the
Borrower conducts reviews, to the extent appropriate given the nature of its
business operations, of the effect of Environmental Laws on the business,
operations and properties of the Borrower and its Subsidiaries, in the course of
which it identifies and evaluates associated liabilities and costs (including,
without limitation, any capital or operating expenditures required for clean-up
or closure of properties presently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with environmental
protection standards imposed by law or as a condition of any license, permit or
contract, any related constraints on operating activities, including any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat, any costs or liabilities
in connection with off-site disposal of wastes or Hazardous Substances, and any
actual or potential liabilities to third parties, including employees, and any
related costs and expenses). On the basis of this review, the Borrower has
reasonably concluded that such associated liabilities and costs, including the
cost of compliance with Environmental Laws, are unlikely to have a material
adverse effect on the business, financial position or results of operations of
the Borrower and its Consolidated Entities, considered as a whole.
Section 4.15. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to cause
70




--------------------------------------------------------------------------------





compliance by the Borrower and its Subsidiaries and, when conducting business of
behalf of the Borrower or its Subsidiaries, their respective directors, officers
and employees with Anti-Corruption Laws and applicable Sanctions, and the
Borrower and its Subsidiaries and, to the knowledge of the Borrower, their
respective officers, employees and directors, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or directly benefit from the credit
facility established hereby, is a Sanctioned Person. No Borrowing or Letter of
Credit, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.
Section 4.16. FinCEN Beneficial Ownership Certification. On the Third Amendment
Effective Date, the Borrower delivered to the
Administrative Agent and the Banks a Beneficial Ownership Certification
and all documentation and other information requested by the
Administrative Agent or such Bank and required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules
and regulations, including, without limitation, the USA PATRIOT Act (Title III
of Pub. L. 107-56) and the FinCEN beneficial ownership regulations
under the Beneficial Ownership Regulation.


ARTICLE 5
COVENANTS
The Borrower agrees that, so long as any Bank Party has any Commitment hereunder
or any amount payable under any Note or any fee payable pursuant to Section 2.09
or any other amount then due and payable hereunder remains unpaid or any Letter
of Credit remains outstanding:
Section 5.01. Corporate Existence. Except as otherwise permitted by Section 5.02
hereof, the Borrower, at its own cost and expense, will, and will cause each
Subsidiary to, do or cause to be done all things necessary to preserve and keep
in full force and effect its corporate existence, and its material rights and
franchises; provided, however, that neither the Borrower nor any Subsidiary
shall be required to preserve any right or franchise or, in the case of a
Subsidiary, its corporate existence, if its Board of Directors shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Borrower or such Subsidiary (provided that the termination of
the corporate existence of a Subsidiary shall be permitted if the Board of
Directors of the Borrower shall determine that its existence is not desirable in
the conduct of the business of the Borrower) and that the loss thereof is not
disadvantageous in any material respect to the Banks.
71




--------------------------------------------------------------------------------





Section 5.02. Disposition of Assets, Merger, Character of Business, etc. The
Borrower will not wind up or liquidate its business or sell, lease, transfer or
otherwise dispose of all or substantially all of its assets as an entirety or in
a series of related transactions and will not consolidate with or merge with or
into any other Person other than a merger with a Subsidiary in which the
Borrower is the surviving Person. The Borrower will not engage in any business
other than the business contemplated by its certificate of incorporation and
by-laws, each as in effect on the Amendment Effective Date.
Section 5.03. Financial Information. (a) The Borrower will, and will cause each
Subsidiary other than the Subsidiaries listed on Schedule 5.03(a) to, keep its
books of account in accordance with U.S. GAAP.
(b)    The Borrower will (subject to the last paragraph of this Section 5.03)
furnish to the Administrative Agent for distribution to the Banks:
(i)    as soon as available and in any event within 60 days after the close of
each of the first three quarters of each fiscal year of the Borrower, as at the
end of, and for the period commencing at the end of the previous fiscal year and
ending with, such quarter, unaudited consolidated balance sheets of the Borrower
and its Consolidated Entities and the related unaudited consolidated statements
of operations, changes in equity and cash flow of the Borrower and its
Consolidated Entities for such quarter and for the portion of the Borrower’s
fiscal year ended at the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of the Borrower’s previous fiscal year, all in reasonable detail and
certified (subject to normal year-end adjustments) as to fairness of
presentation in accordance with U.S. GAAP in all material respects and
consistency (except for changes concurred in by the Borrower’s independent
public accountants) by the Chief Executive Officer, the Chief Financial Officer,
Chief Operating Officer, an Assistant Secretary-Treasurer or the Controller of
the Borrower;
(ii)    as soon as practicable and in any event within the earlier of (i) two
Domestic Business Days after filing with the Securities and Exchange Commission
and (ii) 120 days after the close of each fiscal year of the Borrower, as at the
end of and for the fiscal year just closed, consolidated balance sheets of the
Borrower and its Consolidated Entities and the related consolidated statements
of operations, changes in equity and cash flow for such fiscal year for the
Borrower and its Consolidated Entities, all in reasonable detail and certified
(without any qualification as to the scope of the audit) by KPMG LLP or other
independent public accountants of nationally recognized standing selected by the
Borrower, who shall have audited the books and accounts of the Borrower for such
fiscal year;
72




--------------------------------------------------------------------------------







                        
                
MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.)


By:
/s/ ROBERT MACFARLANE
Name: Robert MacFarlane
Title: Director





































Signature Page to 2020 Facility




--------------------------------------------------------------------------------






AGENT SCHEDULE


Institution
Title
JPMorgan Chase Bank, N.A.
Administrative Agent
Mizuho Bank, Ltd.
Syndication Agent
TheMUFG Bank, Ltd. (f/k/aThe Bank of Tokyo-Mitsubishi UFJ, Ltd.)
Co-Documentation Agent
The Bank of Nova Scotia
Co-Documentation Agent
Royal Bank of Canada
Co-Documentation Agent







Agent Schedule

--------------------------------------------------------------------------------






EXISTING COMMITMENT SCHEDULE


Institution
Commitment Prior to the  
SecondThird Amendment Effective Date




Loans
Outstanding on
the SecondThird Amendment
Effective Date




Bank
 


$0


JPMorgan Chase Bank, N.A.


$180,000,000.00




$0


Mizuho Bank (USA)


$187,500,000.00




$0


Royal Bank of Canada


$187,500,000.00




$0


The Bank of Nova Scotia


$187,500,000.00




$0


MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.)


$187,500,000.00




$0


KeyBank National Association


$180,000,000.00




$0


PNC Bank, National Association


$150,000,000.00




$0


US Bank National Association


$125,000,000.00




$0


SunTrust Bank


$125,000,000.00




$0


Regions Bank


$75,000,000.00




$0


Industrial and Commercial Bank of China
Limited, New York Branch


$40,000,000.00




$0


Apple Bank for Savings


$7,500,000.00




$0


Total:
$1,632,500,000.001 ,592,500,000.00




$0









Existing Commitment Schedule

--------------------------------------------------------------------------------






COMMITMENT SCHEDULE




Commitment Schedule
Bank
Commitment


JPMorgan Chase Bank, N.A.
$180,000,000.00175,000,000.00


Mizuho Bank (USA)
$187,500,000.00175,000,000.00


Royal Bank of Canada
$187,500,000.00175,000,000.00


The Bank of Nova Scotia
$187,500,000.00175,000,000.00


MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.)
$187,500,000.00175,000,000.00


KeyBank National Association


$180,000,000.00


PNC Bank, National Association


$150,000,000.00


US Bank National Association


$125,000,000.00


SunTrust Bank


$125,000,000.00


Regions Bank


$75,000,000.00


Apple Bank for Savings
$7,500,000.005,000,000.00


Total: 
$1,592,500,000.001,535,000,000.00









Commitment Schedule

--------------------------------------------------------------------------------






EXISTING LETTERS OF CREDIT
L/C# TFTX-374881 – Deseret Generation & Transmission Cooperative
Beneficiary: Rockwood Casualty Insurance Company
Amount: $1,000,000
Effective Date: October 16, 2012
Expiration Date: November 3028, 20172018


L/C# SLCLSTL11173 – Allamakee-Clayton Electric Cooperative, Inc.
Beneficiary: Universal Service Administrative Company
Amount: $436,080
Effective Date: March 18, 2016
Expiration Date: March 18, 2018






Existing Letters of Credit

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF NOTE
New York, New York    [DATE]
For value received, National Rural Utilities Cooperative Finance Corporation, a
not-for-profit cooperative association incorporated under the laws of the
District of Columbia (the “Borrower”), promises to pay to the order of [•] (the
“Bank”), for the account of its Applicable Lending Office, the principal sum of
[$ ________] ($ _____),] or, if less, the aggregate unpaid principal amount of
each Loan and L/C Borrowing made by the Bank to the Borrower pursuant to the
Revolving Credit Agreement referred to below on the Maturity Date with respect
to such Loan or L/C Borrowing. The Borrower promises to pay interest on the
unpaid principal amount of each such Loan and L/C Borrowing on the dates and at
the rate or rates provided for in the Revolving Credit Agreement. All such
payments of principal and interest shall be made in lawful money of the United
States in Federal or other immediately available funds at the office of JPMorgan
Chase Bank, N.A., 1111 Fannin St., 10th Floor, Houston, TX 77002, Attn: Leslie
Hill.
All Loans and L/C Borrowings made by the Bank, the respective types and
maturities thereof and all repayments of the principal thereof shall be recorded
by the Bank and, prior to any transfer hereof, appropriate notations to evidence
the foregoing information with respect to each such Loan then outstanding may be
endorsed by the Bank on the schedule attached hereto, or on a continuation of
such schedule attached to and made a part hereof; provided that the failure of
the Bank to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Revolving Credit Agreement.
This note is one of the Notes referred to in that certain Amended and Restated
Revolving Credit Agreement, dated as of November 19, 2015, among the Borrower,
the Banks listed on the signature pages thereof, JPMorgan Chase Bank, N.A., as
Administrative Agent and Initial Issuing Bank, Mizuho Bank (USA), as Syndication
Agent, and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), The
Bank of Nova Scotia and Royal Bank of Canada as Co-Documentation Agents (as the
same may be amended, supplemented or otherwise modified, from time to time, in
each case, pursuant to the terms and conditions thereof, the “Revolving Credit
Agreement”). Terms defined in the Revolving Credit Agreement are used herein
with the same meanings. Reference is made to the Revolving Credit Agreement for
provisions for the prepayment hereof and the acceleration of the maturity
hereof. This Note shall be governed by and construed in accordance with the laws
of the State of New York.




A-1

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF MONEY MARKET QUOTE REQUEST
[Date]
To:
JPMorgan Chase Bank, N.A. (the “Administrative Agent”)

From:
National Rural Utilities Cooperative Finance Corporation
(the “Borrower”)

Re:
Amended and Restated Revolving Credit Agreement, dated as of November 19, 2015,
among the Borrower, the Banks listed on the signature pages thereof, JPMorgan
Chase Bank, N.A., as Administrative Agent and Initial Issuing Bank, Mizuho Bank
(USA), as Syndication Agent, and MUFG Bank, Ltd. (f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd.), The Bank of Nova Scotia and Royal Bank of Canada,
as Co-Documentation Agents (as amended, supplemented, or otherwise modified from
time to time, in each case, pursuant to the terms and conditions thereof, the
“Revolving Credit Agreement”)

We hereby give notice pursuant to Section 2.03 of the Revolving Credit Agreement
that we request Money Market Quotes for the following proposed Money Market
Borrowing(s):
Date of Borrowing: __________________
Principal Amount1    Interest Period2 
$
Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]
Terms used herein have the meanings assigned to them in the Revolving Credit
Agreement.
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE
CORPORATION


By:        


_____________________________


1Amount must be $10,000,000 or a larger multiple of $1,000,000.
2Any number of whole months (but not less than one month) (LIBOR Auction) or not
less than 30 days (Absolute Rate Auction), subject to the provisions of the
definition of Interest
Period.


C-1

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF INVITATION FOR MONEY MARKET QUOTES
[Date]
To:
[Name of Bank]

Re:
Invitation for Money Market Quotes to the National Rural Utilities Cooperative
Finance Corporation (the “Borrower”)

Pursuant to Section 2.03 of the Amended and Restated Revolving Credit Agreement,
dated as of November 19, 2015, among the Borrower, the Banks listed on the
signature pages thereof, JPMorgan Chase Bank, N.A., as Administrative Agent and
Initial Issuing Bank, Mizuho Bank (USA), as Syndication Agent, and MUFG Bank,
Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), The Bank of Nova Scotia and
Royal Bank of Canada, as Co-Documentation Agents (as amended, supplemented or
otherwise modified from time to time, in each case, pursuant to the terms and
conditions thereof, the “Revolving Credit Agreement”):
Date of Borrowing: __________________
Principal Amount    Interest Period
$
Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]
Please respond to this invitation by no later than 9:30 A.M. (New York City
time) on [date].
JPMORGAN CHASE BANK, N.A.




By:        
Name:
Title:    Authorized Officer










D-1




--------------------------------------------------------------------------------





[provided, that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed $ ___________.]**
We understand and agree that the offer[s] set forth above [is] [are] subject to
the satisfaction of the applicable conditions set forth in the Amended and
Restated Revolving Credit Agreement, dated as of November 19, 2015, among the
Borrower, the Banks listed on the signature pages thereof, JPMorgan Chase Bank,
N.A., as Administrative Agent and Initial Issuing Bank, Mizuho Bank (USA), as
Syndication Agent, and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ,
Ltd.), The Bank of Nova Scotia and Royal Bank of Canada, as Co-Documentation
Agents, as amended, supplemented or otherwise modified from time to time, in
each case, pursuant to the terms and conditions thereof.
Very truly yours,


[NAME OF BANK]


By:        
Name:
Title:    Authorized Officer


Dated:     








































    
E-2




--------------------------------------------------------------------------------






EXHIBIT F
OPINION OF GENERAL COUNSEL OF THE BORROWER
November [ ]28, 20172018
To the Administrative Agent and each of the Banks party
to the Revolving Credit Agreement referred to below
c/o JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, TX 77002
Ladies and Gentlemen:
Reference is hereby made to (i) that certain Amended and Restated Revolving
Credit Agreement dated as of November 19, 2015 (as amended by the Amendments
(defined below), the “Extended Agreement”), by and among the Borrower, the Banks
listed on the signature pages thereof, JPMorgan Chase Bank, N.A., as
Administrative Agent and Initial Issuing Bank, Mizuho Bank (USA), as successor
Syndication Agent, and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ,
Ltd.), The Bank of Nova Scotia, and Royal Bank of Canada, as Co-Documentation
Agents, (ii) that certain Amendment No. 1 dated as of November 18, 2016 (
“Amendment No. 1”), by and among the Borrower, the Banks listed on the signature
pages thereof, JPMorgan Chase Bank, N.A., as Administrative Agent and Initial
Issuing Bank, Mizuho Bank (USA), as Syndication Agent, and MUFG Bank, Ltd.
(f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), The Bank of Nova Scotia, and
Royal Bank of Canada, as Co-Documentation Agents and (iii) that certain
Amendment No. 23 dated as of November 2028, 20172018 (“Amendment No. 23” and
together with Amendment No. 1 and Amendment No. 2, the “Amendments”), by and
among the Borrower, the Banks listed on the signature pages thereof, JPMorgan
Chase Bank, N.A., as Administrative Agent and Initial Issuing Bank, Mizuho Bank,
Ltd., as Syndication Agent, and MUFG Bank, Ltd. (f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd.), The Bank of Nova Scotia, and Royal Bank of Canada,
as Co-Documentation Agents. I, Roberta B. Aronson, General Counsel of the
National Rural Utilities Cooperative Finance Corporation (the “Borrower”), am
delivering this opinion at the request of the Borrower pursuant to Section 7(b)
of Amendment No. 2. Terms defined in the Extended Agreement are used herein as
therein defined.
I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion. This opinion is limited to the laws of the District of Columbia.
Upon the basis of the foregoing, I am of the opinion that:


F-1

--------------------------------------------------------------------------------






EXHIBIT G
ASSIGNMENT AND ASSUMPTION AGREEMENT
AGREEMENT dated as of __________, 20__ among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION (the “Borrower”) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent (the “Agent”).
W I T N E S S E T H
WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Amended and Restated Revolving Credit Agreement, dated as of November 19,
2015 (as amended, supplemented or otherwise modified from time to time, in each
case pursuant to the terms and conditions thereof, (the “Credit Agreement”),
among the Borrower, the Banks listed on the signature pages thereof, JPMorgan
Chase Bank, N.A., as Administrative Agent and Initial Issuing Bank (the
“Agent”), and Mizuho Bank (USA), as Syndication Agent, and MUFG Bank, Ltd.
(f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), The Bank of Nova Scotia and
Royal Bank of Canada, as Co-Documentation Agents.
WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans and/or make or participate in L/C Obligations to the Borrower in
an aggregate principal amount at any time outstanding not to exceed $_________;
WHEREAS, Committed Loans and L/C Obligations made to the Borrower by the
Assignor under the Credit Agreement in the aggregate principal amount of
$__________ are outstanding at the date hereof; and
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $__________ (the “Assigned Amount”),
together with a corresponding portion of its outstanding Committed Loans and/or
L/C Obligations, and the Assignee proposes to accept assignment of such rights
and assume the corresponding obligations from the Assignor on such terms;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.
SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount, and the Assignee hereby accepts such assignment from


G-1

--------------------------------------------------------------------------------






EXHIBIT H-1
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Bank Parties That Are Not Partnerships For U.S. Federal
Income Tax Purposes)
Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of November 19, 2015 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Banks listed
on the signature pages thereof, JPMorgan Chase Bank, N.A., as Administrative
Agent and Initial Issuing Bank, Mizuho Bank (USA), as Syndication Agent, and
MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), The Bank of Nova
Scotia and Royal Bank of Canada, as Co-Documentation Agents.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a member of Borrower, it
does not exercise voting power over Borrower and is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF BANK PARTY]


By:        
Name:


H-1-1

--------------------------------------------------------------------------------






EXHIBIT H-2
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Bank Parties That Are Partnerships For U.S. Federal Income
Tax Purposes)
Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of November 19, 2015 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Banks listed
on the signature pages thereof, JPMorgan Chase Bank, N.A., as Administrative
Agent and Initial Issuing Bank, Mizuho Bank (USA), as Syndication Agent, and
MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), The Bank of Nova
Scotia and Royal Bank of Canada, as Co-Documentation Agents.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a member of Borrower, exercise voting power over Borrower or
otherwise is a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) the interest payments in question are not
effectively connected with the undersigned’s or its direct or indirect
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.




H-2-1

--------------------------------------------------------------------------------






EXHIBIT H-3
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal
Income Tax Purposes)
Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of November 19, 2015 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Banks listed
on the signature pages thereof, JPMorgan Chase Bank, N.A., as Administrative
Agent and Initial Issuing Bank, Mizuho Bank (USA), as Syndication Agent, and
MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), The Bank of Nova
Scotia and Royal Bank of Canada, as Co-Documentation Agents.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Bank with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing and (2)
the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:        
Name:
Title:


Date: _______, 20[ ]


H-3-1

--------------------------------------------------------------------------------






EXHIBIT H-4
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income
Tax Purposes)
Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of November 19, 2015 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Banks listed
on the signature pages thereof, JPMorgan Chase Bank, N.A., as Administrative
Agent and Initial Issuing Bank, Mizuho Bank (USA), as Syndication Agent, and
MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), The Bank of Nova
Scotia and Royal Bank of Canada, as Co-Documentation Agents.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
The undersigned has furnished its participating Bank with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank and (2) the
undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


H-4-1